DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020, 7/1/2021, 8/19/2021, 10/4/2021 and 12/6/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2017/0152616).
Regarding claim 1, Brown teaches a high loft, nonwoven we exhibiting excellent recovery formed from a single polymer using a single “Spun-Blown” die (“a porous fiber sheet”) (Pg. 1, Paragraph [0002]). The fibers of the nonwoven web may have a size distribution of 0 to 15 microns and has a solids content of between 2% and 50% solids by volume (Pg. 1, Paragraph [0006]; Pg. 2, Paragraph [0025]). Although the ranges for the fiber size and the solids content are not the exact same as those in the instant claim, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 2, Brown teaches the webs as discussed above with respect to claim 1. Brown further teaches the webs have a thickness of less than 250 mm (Pg. 1, Paragraph [0006]). 
Regarding claim 3, Brown teaches the webs as discussed above with respect to claim 1. Brown further teaches the webs as preferably being formed from soley polypropylene fibers and further includes V, U or C-shaped structures as illustrated in figure 2 (“a plurality of nonwoven fabric layers separably and continuously arranged in a predetermined in plane direction between two main surfaces opposite each other, wherein each of the plurality of nonwoven fabric layers is composed of the fibers being intertangles as seen from the predetermined in plane direction”) (Pg. 3, Paragraph [0026]; [0034]; Pg. 4, Paragraph [0042]). 
Regarding claim 4, Brown teaches the webs as discussed above with respect to claim 3. Brown further teaches the inclusion of two outer skin layers formed from the polymer of the nonwoven web and having thicknesses of less than 2.5 mm (Pg. 3, Paragraphs [0034]-[0035]). 
Regarding claim 5, Brown teaches the webs as discussed above with respect to claim 1. Brown further teaches the webs as having improved acoustic insulation properties and may be used as a foam replacement material (Pg. 2, Paragraphs [0009]-[0010]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/269,452 (hereafter ‘452). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim require the limitations of claim 1 including “A porous fiber sheet, comprising: fiber having an average diameter of 0.5 microns or more and 20 microns or less, wherein a solids percentage is 1.3% or more and 8% or less when a total volume of a solid and a gap in a unit volume is taken as 100%.” Claim 1 of application ‘452 teaches a laminated sheet comprising a second porous sheet comprising fibers having a diameter of greater than or equal to 0.5 microns and less than or equal to 14 microns and a solids percentage greater than or equal to 1.0% and less than or equal to 8%. Claims 2-5 are also taught by claims 2-10 of copending application ‘452. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783